Capozzoli, J.
(dissenting). I disagree with the conclusion reached by the majority.
It is to be noted that Dr. Wershub’s testimony on direct examination covers seven full pages of the record. Although a number of objections were made by defendant’s trial counsel as to some of the questions asked of Dr. Wershub, at no time did defendant’s trial counsel object upon the ground that Dr. Wershub was the city’s expert and, therefore, should not be questioned. As a matter of fact, it is also interesting to note that, in the defendant’s main brief on this'appeal, no question was raised as to the propriety of allowing Dr. Wershub to testify. It was after the plaintiff’s answering brief was received that the defendant, in its reply brief, for the first time raised the argument that the testimony was a violation of the work product privilege and, therefore, should not have been admitted.
Throughout his direct testimony Dr. Wershub made very clear that there had been neglect on the part of the defendant in the manner in which the plaintiff had been treated. When defendant’s counsel evidently realized that the testimony of Dr. Wershub was damaging to the defendant’s case, then he objected to any reference to the contents of the report which Dr. Wershub had previously sent to the City, but not even then did he object to the testimony of the doctor, the objection was limited to what the report contained.
It appears to me that Dr. Wershub’s report to the defendant was given to the plaintiff’s counsel voluntarily. There is no *408suggestion, much less any contention, by the defendant that the report was given as a result of pressure by the pretrial court and against defendant’s will.
On the day following Dr. Wershub’s testimony, trial counsel for the city, in the absence of the jury, made the following statement to the court: “ Under the rules, exchange of medical testimony is not required in a malpractice case. So any testimony we gave them we gave voluntarily for the purposes of effecting a settlement at pre-trial. Whether he gave us a copy of his own medical report is entirely immaterial.” Later, defendant’s counsel said: “ So I will make a statement apologizing for acting the way I did and say to that effect I am not trying to impugn the integrity of the attorneys in this case with regard to "this report.”
The jury was then recalled and, in their presence, defendant’s counsel made the following statement:
“ May it please the court, if the court recalls, yesterday, when Dr. Wershub took the stand there was a big to do — I made a big to do about him testifying about a report he gave to The City of New York, and it seems that — I went back to the office and checked on it yesterday, and it seems that there was a time in the past that The City of New York did exhibit, gave a copy of Dr. Wershub’s report to the plaintiff’s attorney.
“Now that we did it at a previous time, and so there is no intimation here that anything was meant, that the attorney did anything wrong as far as that is concerned. * * * I do not intend to impugn the integrity of the attorneys for the plaintiff.
‘ ‘ The Court: There was nothing improper on their account in any manner whatsoever?
[Defendant’s counsel] : Nothing improper.”
The attack made by the defendant’s counsel against both Dr. Wershub and plaintiff’s counsel on the day before he made his apologies was harsh, unjnst and completely unwarranted on the basis of the factual situation. The first question that was asked of Dr. Wershub, on cross-examination by defendant’s counsel, was the following: “ Q. Doctor, how much did you get paid to sell this report to the plaintiff’s attorney? ” Later Dr. Wershub testified: “ Your Honor, I never gave them a copy. They supplied the copy to the counsel.”
Plaintiff’s trial counsel, Mr. Shandell, made the following statement: “He never mailed a report to me. I only have a copy of his report to you [defendant], which was furnished to me in pre-trial proceedings in this case. Why do you insinuate otherwise? ”
*409It is significant that, on the question of the propriety of the doctor’s ethical behavior, only one witness testified under oath as to what the arrangement between Doctor Wershub and the city was when the doctor was consulted as a medical expert. Dr. Wershub testified: “Well, on behalf of myself, I notify the Corporation Counsel that any time I testify for them or review a case for them, it’s impartial and subject to anybody’s review.” No one challenged the truthfulness of this statement, and when one considers the standing of this witness in his profession, a professor of urology at New York Medical College, etc., his independent attitude can well be understood.
I have reviewed the cases cited in" the majority opinion. The only one which has any bearing on the legal principle at issue in the case at bar, is the case of Gugliano v. Levi (24 A D 2d 591). An examination of the record in that case discloses that the factual situation is completely different. The plaintiff was never given a copy of the medical report by the defendant, or on his behalf, willingly or otherwise. The plaintiff subpoenaed the defendant’s doctor and called him to the stand as his witness. As soon as the doctor was sworn, and before being asked any questions, defendant’s trial counsel immediately moved that the doctor’s testimony be excluded on the ground that the relationship of the doctor and defendant’s attorney was a confidential one and on the further ground ‘ ‘ that he has acted on behalf of the office with respect to reviewing files, that his work product is the work product of the attorneys and not properly subject to subpoena ”. (Gugliano v. Levi, supra, trial record, p. 285.) This motion was denied and the doctor then testified at length and, while on the stand, was compelled to produce the report that he had made to the attorney for the defendant prior to the trial. Can it seriously be suggested that the facts in the case at bar are similar? There is no suggestion, in the present case, much less any contention, by the defendant that the report was given as a result of pressure by the pretrial court and against its will.
It is important to note that the defendant does not challenge the evidentiary sufficiency for the finding of malpractice in the court below. Nor is it suggested that any of the testimony of Dr. Wershub was untrue. It seems to me that, under all the circumstances, it was proper for plaintiff’s counsel to adduce all pertinent and relevant evidence available, in the interests of justice. After all, the theory that a trial is a search for the truth and not a game is firmly entrenched in our law and a reversal of the judgment below, in view of the circumstances disclosed, is unwarranted.
*410Therefore, while I would have no objection to a reduction of the verdict, I do dissent from a reversal in toto.
Steuer, J. P., McGivern and Babin, JJ., concur with McNally, J.; Capozzoli, J., dissents in opinion.
Judgment reversed upon the law, upon the facts and in the interests of justice, and a new trial ordered, with $50 costs to abide the result of the final judgment in the action.